 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 1 of 30 Page ID #:2250



     Robert Bare (SBN 271131)
 1   Bare Law
     444  W. Ocean Blvd.
 2   8th Floor,
     Long Beach, CA 90802
 3   Telephone: (310) 984-3670
     Fascimile: (310) 320-0102
 4   rbare@barelaw.com
 5   Attorney for Defendant
 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11                                            ) Case No.: 8:19-cv-01333-JVS (KESx)
     FEDERAL TRADE COMMISSION,                )
12                                            ) ANSWER
                   Plaintiff,                 )
13                                            )
            vs.                               )
14
     ELEGANT SOLUTIONS, INC., a               )
                                              )
15   corporation, also d/b/a/ Federal Direct )
     Group; TREND CAPITAL LTD., a             )
16
     corporation, also d/b/a Mission Hills    )
                                              )
17   Federal; DARK ISLAND                     )
18
     INDUSTRIES, INC., a corporation, also))
     d/b/a Federal Direct Group and f/k/a     )
19   Cosmopolitan Funding Inc.;               )
                                              )
20   HERITAGE ASSET MANAGEMENT, )
     INC., a corporation, also d/b/a National )
21
     Secure Processing; TRIBUNE               )
                                              )
22   MANAGEMENT, INC., a corporation, )
     also d/b/a The Student Loan Group;       )
23                                            )
     MAZEN RADWAN, a/k/a Michael              )
24   Radwan and Mike Radwan, individually )
25   and as an officer of Elegant Solutions, ))
     Inc., Trend Capital Ltd., Dark Island    )
26
     Industries, Inc., Heritage Asset         )
                                              )
27   Management, Inc., and Tribune            )
     Management, Inc.; RIMA RADWAN,
28

                                           1

                                         Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 2 of 30 Page ID #:2251




 1
     individually and as an officer of Elegant
     Solutions, Inc., Trend Capital Ltd., Dark
 2   Island Industries, Inc., Heritage Asset
 3   Management, Inc., and Tribune
     Management, Inc.; and DEAN
 4
     ROBBINS, individually and as an
 5   officer of Elegant Solutions, Inc., Trend
 6
     Capital Let., Dark Island Industries,
     Inc., Heritage Asset Management, Inc.,
 7   and Tribune Management, Inc.
 8                Defendants.
 9

10   Defendants ELEGANT SOLUTIONS, INC. (“Defendant”), et al. state as follows
11   for their Answer and Affirmative Defenses to Plaintiff FEDERAL TRADE
12   COMMISSION’S (“Plaintiff”) Complaint:
13

14   1. The FTC brings this action under Sections 13(b) and 19 of the Federal Trade
15      Commission Act ("FTC Act"), 15 U.S.C. §§ 53(b) and 57(b) and the
16      Telemarketing and Consumer Fraud and Abuse Prevention Act ("Telemarketing
17      Act"), 15 U.S.C. §§ 6101-6108, to obtain temporary, preliminary, and
18      permanent injunctive relief, rescission or reformation of contracts, restitution,
19      the refund of monies paid, disgorgement of ill-gotten monies, and other
20      equitable relief for Defendants' acts or practices in violation of Section 5(a) of
21      the FTC Act, 15 U.S.C.§ 45(a), and the FTC's Telemarketing Sales Rule
22      ("TSR"), 16 C.F.R. Part 310, in connection with their deceptive marketing and
23      sale of student loan debt relief services.
24                ANSWER: Portions of this paragraph contain specific legal
25                conclusions to which no response is necessary. To the extent that a
26                response is necessary, particularly with regard to the terms “ill-gotten
27

28

                                                 2

                                             Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 3 of 30 Page ID #:2252




 1                monies” and “deceptive marketing and sale”, the content of this
 2                paragraph is denied.
 3

 4                            JURISDICTION AND VENUE
 5   2. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§1331,
 6      1337(a), and 1345.
 7                ANSWER: This paragraph asserts legal conclusions to which no
 8                response is necessary. To the extent that a response is deemed
 9                necessary, the content of this paragraph is denied.
10

11   3. Venue is proper in this District under 28 U.S.C. § 1391(b)(l), (b)(2),(c)(l),
12      (c)(2), and (d), and 15 U.S.C. § 53(b).
13                ANSWER: This paragraph asserts legal conclusions to which no
14                response is necessary. To the extent that a response is deemed
15                necessary, the content of this paragraph is denied.
16

17                                       PLAINTIFF
18   4. The FTC is an independent agency of the United States Government created by
19      statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15
20      U.S.C § 45(a), which prohibits unfair or deceptive acts or practices in or
21      affecting commerce. The FTC also enforces the Telemarketing Act, 15 U.S.C.
22      §§6101-6108. Pursuant to the Telemarketing Act, the FTC promulgated and
23      enforces the TSR, 16 C.F.R. Part 310, which prohibits deceptive and abusive
24      telemarketing acts or practices in or affecting commerce.
25                ANSWER: This paragraph asserts legal conclusions to which no
26                response is necessary. To the extent that a response is deemed
27                necessary, the content of this paragraph is denied.
28

                                                  3

                                             Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 4 of 30 Page ID #:2253




 1   5. The FTC is authorized to initiate federal district court proceedings, by its own
 2      attorneys, to enjoin violations of the FTC Act and the TSR, and to secure such
 3      equitable relief as may be appropriate in each case, including rescission or
 4      reformation of contracts, restitution, the refund of monies paid, and the
 5      disgorgement of ill-gotten monies..
 6                ANSWER: This paragraph asserts legal conclusions to which no
 7                response is necessary. To the extent that a response is deemed
 8                necessary, the content of this paragraph is denied.
 9

10                                     DEFENDANTS
11   6. Defendant Elegant Solutions, Inc., also d/b/a Federal Direct Group
12      ("Elegant Solutions"), is a South Dakota corporation formed in May 2016 that
13      has listed its principal executive office as 110 E. Center St., Ste. 2053, Madison,
14      SD 57042 in its Articles of Incorporation. Elegant Solutions has also used 300
15      Spectrum Center Drive #400, Irvine, CA 92618 as its business address in
16      communications with banks and service providers. Elegant Solutions is
17      registered as a foreign corporation in California. Federal Direct Group is
18      registered with the South Dakota Secretary of State as a d/b/a of Elegant
19      Solutions. Elegant Solutions transacts or has transacted business in this District
20      and throughout the United States. At all times material to this Complaint, acting
21      alone or in concert with others, or as part of the common enterprise described in
22      Paragraph 14, Elegant Solutions has advertised, marketed, offered to provide,
23      sold, or provided student loan debt relief services to consumers throughout the
24      United States.
25                ANSWER: Defendants admit the content contained in the first four
26                sentences of this paragraph. Defendants deny the content contained in
27                the fifth and sixth sentences of this paragraph.
28

                                                4

                                              Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 5 of 30 Page ID #:2254




 1   7. Defendant Trend Capital Ltd., also d/b/a Mission Hills Federal ("Trend
 2     Capital"), is a South Dakota corporation that is registered to do business in
 3     California as a foreign corporation and has listed its principal executive office
 4     as 110 E. Center St., Ste. 2053, Madison, SD 57042 in its Articles of
 5     Incorporation. Trend Capital has used 3 Studebaker, Irvine, CA 92618 as its
 6     business address in correspondence with service providers and addresses
 7     including 30211 Avenida del las Banderas #200, Rancho Santa Maragarita, CA
 8     92688 in bank correspondence. Trend Capital incorporated in South Dakota in
 9     June 2016. Mission Hills Federal is registered with the South Dakota Secretary
10     of State as a d/b/a of Trend Capital. Trend Capital transacts or has transacted
11     business in this District and throughout the United States. At all times material
12     to this Complaint, acting alone or in concert with others, or as part of the
13     common enterprise described in Paragraph 14, Trend Capital has advertised,
14     marketed, offered to provide, sold, or provided student loan debt relief services
15     to consumers throughout the United States.
16               ANSWER: Defendants admit the content contained in the first four
17               sentences of this paragraph. Defendants deny the content contained in
18               the fifth and sixth sentences of this paragraph.
19

20   8. Defendant Dark Island Industries, Inc., also d/b/a Federal Direct Group
21     and f/k/a Cosmopolitan Funding, Inc. ("Dark Island"), is a South Dakota
22     corporation that is registered to do business in California as a foreign
23     corporation. Dark Island has listed its principal executive office as 110 E.
24     Center St., Ste. 2053, Madison, SD 57042 in its Articles of Incorporation. Dark
25     Island has listed 3 Studebaker Irvine, CA 92618 as its business address in
26     public documents. Cosmopolitan Funding, Inc., was incorporated in South
27     Dakota in May2016 and amended to be renamed Dark Island Industries, Inc. in
28     June 2016. Dark Island was separately incorporated in South Dakota in May
                                              5

                                            Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 6 of 30 Page ID #:2255




 1     2016. Dark Island transacts or has transacted business in this District and
 2     throughout the United States. At all times material to this Complaint, acting
 3     alone or in concert with others, or as part of the common enterprise described in
 4     Paragraph 14, Dark Island has advertised, marketed, offered to provide, sold, or
 5     provided student loan debt relief services to consumers throughout the United
 6     States.
 7               ANSWER: Defendants deny that Federal Direct Group is a d/b/a of
 8               Dark Island Industries, Inc. Defendants otherwise admit the content
 9               of the first six sentences of this paragraph. Defendants deny the
10               content contained in the seventh and eighth sentences of this
11               paragraph.
12

13   9. Defendant Heritage Asset Management, Inc., also d/b/a National Secure
14     Processing ("Heritage"), is a South Dakota corporation that is registered to do
15     business in California as a foreign corporation. Heritage has listed its principal
16     executive office as 110 E. Center St., Ste. 2053, Madison, SD 57042 in its
17     Articles of Incorporation. Heritage has also listed 6A Liberty #125, Aliso Viejo,
18     CA 92656 as its business address in public documents. Heritage incorporated in
19     South Dakota in May 2014. National Secure Processing is registered with the
20     South Dakota Secretary of State as a d/b/a of Heritage. Heritage transacts or has
21     transacted business in this District and throughout the United States. At all
22     times material to this Complaint, acting alone or in concert with others, or as
23     part of the common enterprise described in Paragraph 14, Heritage has
24     advertised, marketed, offered to provide, sold, or provided student loan debt
25     relief services to consumers throughout the United States.
26               ANSWER: Defendants deny the content of the first sentence in this
27               paragraph to the extent that it attempts to characterize Heritage Asset
28               Management, Inc. as an active corporation. Defendants admit the
                                              6

                                            Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 7 of 30 Page ID #:2256




 1               content of the second, third, fourth, and fifth sentences of this
 2               paragraph. Defendants deny the content contained in the sixth and
 3               seventh sentences in this paragraph.
 4

 5   10. Defendant Tribune Management, Inc., also d/b/a The Student Loan Group
 6      ("Tribune"), is a Nevada corporation. Tribune's Articles of Incorporation, filed
 7      in 2014, identify its registered agent as Corp 95, LLC at 2620 Regatta Dr. Suite
 8      102, Las Vegas, Nevada, 89128. Tribune has listed 6A Liberty Ste. 175, Aliso
 9      Viejo, CA 92656 as its business address in public documents. The Student Loan
10      Group is registered with the Nevada Secretary of State as a Fictitious Firm
11      Name for Tribune. Tribune filed a Certificate of Dissolution in November 2017.
12      Tribune transacts or has transacted business in this District and throughout the
13      United States. At all times material to this Complaint, acting alone or in concert
14      with others, or as part of the common enterprise described in Paragraph 14,
15      Tribune has advertised, marketed, offered to provide, sold, or provided student
16      loan debt relief services to consumers throughout the United States.
17               ANSWER: Defendants deny the content of the first sentence in this
18               paragraph to the extent that it attempts to characterize Tribune
19               Management, Inc. as an active corporation. Defendants admit the
20               content of the second, third, fourth, and fifth sentences of this
21               paragraph. Defendants deny the content contained in the sixth and
22               seventh sentences in this paragraph.
23

24   11. Defendant Mazen Radwan has held himself out as an officer of Elegant
25      Solutions, Trend Capital, Dark Island, Heritage, and Tribune. He has used the
26      name "Michael Radwan" and "Mike Radwan" in bank and service provider
27      documents in connection with the business activities alleged in this Complaint.
28      He has been a signatory on the corporate defendants' bank and American
                                               7

                                            Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 8 of 30 Page ID #:2257




 1      Express accounts and has served as the customer contact for Defendants'
 2      telecommunications and merchant processing agreements. At all times material
 3      to this Complaint, acting alone or in concert with others, he has formulated,
 4      directed, controlled, had the authority to control, or participated in the acts and
 5      practices of the Corporate Defendants, including the acts and practices set forth
 6      in this Complaint. Mazen Radwan resides in this District and, in connection
 7      with the matters alleged herein, transacts or has transacted business in this
 8      District and throughout the United States.
 9                ANSWER: Defendants deny the assertion that Mazen Radwan
10                “…participated in the acts and practices of the Corporate Defendants,
11                including the acts and practices set forth in this Complaint” to the
12                extent that the Complaint asserts that such acts and practices were
13                violations of the law or otherwise constituted wrongful conduct. That
14                denial notwithstanding, the remainder of the content contained in this
15                paragraph is admitted.
16

17   12. Defendant Rima Radwan has held herself out as an officer of Elegant Solutions,
18      Trend Capital, Dark Island, Heritage, and Tribune. She has been a signatory on
19      the Corporate Defendants' bank accounts and has served as the customer contact
20      for Defendants' payroll company. At all times material to this Complaint, acting
21      alone or in concert with others, she has formulated, directed, controlled, had the
22      authority to control, or participated in the acts and practices of the Corporate
23      Defendants, including the acts and practices set forth in this Complaint. Rima
24      Radwan resides in this District and, in connection with the matters alleged
25      herein, transacts or has transacted business in this District and throughout the
26      United States.
27                ANSWER: Defendants deny the assertion that Rima Radwan
28                “…participated in the acts and practices of the Corporate Defendants,
                                                8

                                             Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 9 of 30 Page ID #:2258




 1                including the acts and practices set forth in this Complaint” to the
 2                extent that the Complaint asserts that such acts and practices were
 3                violations of the law or otherwise constituted wrongful conduct. That
 4                denial notwithstanding, the remainder of the content contained in this
 5                paragraph is admitted.
 6

 7   13. Defendant Dean Robbins has held himself out as an officer of Elegant
 8      Solutions, Trend Capital, Dark Island, Heritage, and Tribune. He has been a
 9      signatory on the Corporate Defendants' bank and American Express accounts
10      and has served as the customer contact for Defendants' virtual office provider.
11      At all times material to this Complaint, acting alone or in concert with others,
12      he has formulated, directed, controlled, had the authority to control, or
13      participated in the acts and practices of the Corporate Defendants, including the
14      acts and practices set forth in this Complaint. Dean Robbins resides in this
15      District and, in connection with the matters alleged herein, transacts or has
16      transacted business in this District and throughout the United States.
17                ANSWER: Defendants deny the assertion that Dean Robbins
18                “…participated in the acts and practices of the Corporate Defendants,
19                including the acts and practices set forth in this Complaint” to the
20                extent that the Complaint asserts that such acts and practices were
21                violations of the law or otherwise constituted wrongful conduct. That
22                denial notwithstanding, the remainder of the content contained in this
23                paragraph is admitted.
24

25                               COMMON ENTERPRISE
26   14. Defendants Elegant Solutions, Trend Capital, Dark Island, Heritage, and
27      Tribune (collectively, "Corporate Defendants") have operated as a common
28      enterprise while engaging in the deceptive acts and practices and other
                                               9

                                             Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 10 of 30 Page ID #:2259




 1      violations of law alleged below. Defendants have conducted the business
 2      practices described below through an interrelated network of companies that
 3      have common ownership or officers, business functions, employees, office
 4      locations, and that commingled funds. Because these Corporate Defendants
 5      have operated as a common enterprise, each of them is jointly and severally
 6      liable for the acts and practices alleged below. Defendants Mazen Radwan,
 7      Rima Radwan, and Dean Robbins have formulated, directed, controlled, had the
 8      authority to control, or participated in the acts and practices of the Corporate
 9      Defendants that constitute the common enterprise.
10                ANSWER: Deny.
11

12

13                                      COMMERCE
14   15. At all times material to this Complaint, Defendants have maintained a
15      substantial course of trade in or affecting commerce, as "commerce" is defined
16      in Section 4 of the FTC Act, 15 U.S.C. § 44.
17                ANSWER: This paragraph asserts legal conclusions to which no
18                response is necessary. To the extent that an answer is required,
19                Defendants deny the content of this paragraph.
20

21         DEFENDANTS' DECEPTIVE STUDENT LOAN DEBT RELIEF
22                                      OPERATION
23   16. Since at least May 2014, Defendants have operated an unlawful debt relief
24      enterprise that preys on consumers with student loan debt. Defendants' scheme
25      has involved promising consumers affordable loan repayment plans, severing
26      consumers' contact with their federal loan servicers, and pocketing the
27      consumers' monthly loan payments.
28                ANSWER: Deny.
                                               10

                                             Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 11 of 30 Page ID #:2260




 1

 2   17. Defendants have lured consumers with telephone calls and emails promising to
 3      reduce consumers' monthly student loan payments or loan balances by
 4      consolidating their loans or enrolling them in income-based repayment plans.
 5      Defendants have promised to service the repayment of consumers' student loans
 6      and, in many instances, inform consumers they have already or will "manage"
 7      or "take over" the loans. Defendants tell consumers who sign up for Defendants'
 8      services to cease making payments to their servicers and, instead, to make
 9      monthly loan payments to the Defendants.
10                ANSWER: Deny.
11

12   18. Defendants have then engaged in a variety of tactics to arrange for consumers'
13      loans to go into forbearance, deferment, or zero dollar monthly payment status
14      where lenders would not expect to receive monthly payments nor contact
15      consumers when payments were not received. In numerous instances,
16      Defendants have required consumers to provide their federal student aid
17      personal identification numbers ("FSA PINs"), or other personal information, in
18      order to enroll in Defendant's debt relief program. Defendants have used
19      consumers' FSA PINs to change the contact information on file with consumers'
20      federal loan servicers - effectively preventing contact between consumers and
21      their federal loan servicers.
22                ANSWER: Deny.
23

24   19. Consumers have discovered, sometimes after years of making monthly loan
25      payments to Defendants, that Defendants failed to apply most or any of their
26      payments to their student loans, but rather diverted consumers' loan payments to
27      themselves. In numerous instances, Defendants also failed to obtain the lower
28      monthly payment amount or loan balance that they promised consumers.
                                              11

                                            Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 12 of 30 Page ID #:2261




 1               ANSWER: Deny.
 2

 3   20. In exchange for the promised debt relief services, Defendants have collected
 4      hundreds to thousands of dollars per consumer in illegal advance fees.
 5      Defendants have collected a total of more than $23 million from consumers
 6      since at least January 2016. Moreover, because Defendants have failed to apply
 7      most or any of consumers' payments to their student loans, many consumers
 8      have accrued additional capitalized interest on the balance of their loans. As a
 9      result, many consumers have owed more on the balances of their student loans
10      after signing up with Defendants.
11               ANSWER: Deny.
12

13        Background on Student Loan Forgiveness and Repayment Programs
14   21. Student loan debt is the second largest class of consumer debt; more than 42
15      million Americans collectively owe nearly $1.5 trillion. The student loan
16      market shows elevated levels of distress relative to other types of consumer
17      debt.
18               ANSWER: Admit.
19

20   22. To address this mounting level of distressed debt, the Department of Education
21      ("ED'') and state government agencies administer a limited number of student
22      loan forgiveness and discharge programs. Most consumers, however, are not
23      eligible for these programs because of strict eligibility requirements. For
24      example, one program requires the consumer to demonstrate a total and
25      permanent disability; another applies only to consumers whose school closed
26      while the consumer was still enrolled. A third program, the Borrower Defense
27      to Repayment ("BDR"), may provide a loan discharge if the school, through an
28

                                              12

                                            Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 13 of 30 Page ID #:2262




 1      act or omission, violated state law directly related to the borrower's federal
 2      student loan or to the educational services for which the loan was provided.
 3                ANSWER: Admit.
 4

 5   23. Other forgiveness programs require working in certain professions for a period
 6      of years. Teacher Loan Forgiveness applies to teachers who have worked full-
 7      time for five years in a low-income elementary or secondary school or
 8      educational service agency. Public Service Loan Forgiveness ("PSLF") applies
 9      to employees of governmental units or non-profit organizations who make
10      timely monthly payments for a period of ten years while employed in the public
11      sector.
12                ANSWER: Admit.
13

14   24. The federal government also offers loan forgiveness through income driven
15      repayment ("IDR") programs that enable borrowers to reduce their monthly
16      payments and have portions of their loans forgiven. IDR programs allow
17      eligible borrowers to limit their monthly payments based on a percentage of
18      their discretionary monthly income. To remain in an IDR program, borrowers
19      must recertify their income and family size annually. Obtaining forgiveness
20      through IDR programs requires a minimum of 20 or 25 years of qualifying
21      payments.
22                ANSWER: Admit.
23

24   25. Because a borrower's income is likely to fluctuate over the life of the loan,
25      monthly payments under the IDR programs can vary considerably from year to
26      year. If a borrower's income were to increase over the repayment period, for
27      example, the monthly payment amount could correspondingly increase to the
28

                                               13

                                             Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 14 of 30 Page ID #:2263




 1      point where those payments would pay off the loan before any amount could be
 2      forgiven at the end of the repayment term.
 3                 ANSWER: Admit.
 4

 5   26. Consumers can apply for BDR, PSLF, IDR, and other loan repayment and
 6      forgiveness or discharge programs through ED or their student loan servicers at
 7      no cost; these programs do not require the assistance of a third-party company
 8      or payment of application fees.
 9                 ANSWER: Admit.
10

11   27. ED will grant forbearance while processing applications for an alternative
12      repayment plan, and in some cases of hardship. During forbearance, and, under
13      some circumstances, during deferment, unpaid interest is added to the principal
14      balance.
15                 ANSWER: Admit.
16

17      Defendants' Deceptive Marketing of Student Loan Debt Relief Services
18   28. To lure consumers into purchasing their purported student loan debt relief
19      services, Defendants make at least three types of deceptive claims: ( 1)
20      Consumers who purchase Defendants' debt relief services will be enrolled in a
21      repayment plan that will reduce their monthly payments to a lower, specific
22      amount or have their loan balances forgiven in whole or in part; (2) Most or all
23      of consumers' monthly payments to Defendants will be applied toward
24      consumers' student loans; and (3) Defendants will assume responsibility for the
25      servicing of consumers' student loans.
26                 ANSWER: Deny.
27

28

                                              14

                                            Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 15 of 30 Page ID #:2264




 1   29. Defendants make outbound telemarketing calls to consumers to offer their
 2      services and convince student loan borrowers to sign up with the company. In
 3      some instances, consumers view the Defendants' websites and call Defendants'
 4      telemarketers for more information.
 5               ANSWER: Deny.
 6

 7                       Deceptive Representations During Calls
 8   30. In telephone calls, Defendants' telemarketers have told numerous consumers
 9      that Defendants will obtain a student loan repayment schedule for consumers
10      with specific monthly loan payment amounts that are significantly lower than
11      what the consumer had been paying. Defendants have typically quoted
12      consumers a monthly payment that is half or less than what consumers were
13      then paying their loan servicers at the time. For example, one consumer who
14      had been paying $200 per month was told her new monthly payment would be
15      $50; another consumer who had been paying $130 per month was told the new
16      payment would be $61. Defendants have told numerous consumers that they
17      will accomplish this reduced payment by consolidating or refinancing the
18      consumers' loans, enrolling them in a loan forgiveness program, or placing
19      consumers into an income-based repayment program. In some instances,
20      Defendants have told consumers their loan balances will be forgiven after the
21      consumer makes lower monthly payments for a specific period of years, for
22      example, after three, seven, ten, or fifteen years of making loan payments to
23      Defendants.
24               ANSWER: Deny.
25

26   31. In numerous instances, Defendants have represented in calls and emails to
27      consumers that they will be purchasing, taking over, or handling servicing of
28      consumers' loans. Defendants have instructed consumers that Defendants will
                                              15

                                            Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 16 of 30 Page ID #:2265




 1      handle all loan communications and that consumers should stop payments to
 2      their "previous" servicers. For example, some consumers received the following
 3      in an email from Defendants shortly after signing up:
 4

 5
                 During this transition you may receive calls and/or
                 correspondence from your previous servicers, please
 6               disregard as we will encounter a short transition period.
 7
                 If you are currently enrolled in any automatic payment
 8
                 withdrawals with your previous lenders, it is
 9               recommended that you check to make sure that future
10
                 drafts will not be processed through your bank.

11
                 ANSWER: Defendants deny the content of this paragraph except that
12
                 the corporate Defendants admit to being responsible for sending e-
13
                 mails containing the content identified in the paragraph.
14

15
     32. In numerous instances, Defendants have represented that consumers will make
16
        one to three initial or set-up fee payments, followed by monthly loan payments
17
        of another amount. In numerous instances, Defendants have also represented
18
        that all or most of the consumers' new, lower payments will be applied to their
19
        student loans. For example, one consumer reports Defendants "told me that $10
20
        of the $51.67 [monthly payment] would be a management fee, and that the
21
        other $41.67 would go toward repaying my loans."
22
                 ANSWER: Defendants deny the content contained in the first two
23
                 sentences of this paragraph. Defendants lack information or
24
                 knowledge sufficient to form a belief as to the truth of the allegations
25
                 in the third sentence in this paragraph.
26

27

28

                                              16

                                            Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 17 of 30 Page ID #:2266




 1                     Enrollment in Defendants' Debt Relief Program
 2   33. Defendants have collected consumers' personal information, FSA PINs, and
 3      bank account payment information from consumers interested in Defendants'
 4      services.
 5                  ANSWER: Admit.
 6

 7   34. Shortly thereafter, Defendants have emailed consumers a pre-filled electronic
 8      contract with an ACH authorization, which allows Defendants to take automatic
 9      debits from consumers' bank accounts, and fine-print disclosures that the
10      consumer is requested to sign electronically. Defendants require consumers to
11      pay for their services via ACH withdrawal.
12                  ANSWER: Deny.
13

14   35. Defendants have typically collected one to three "initial" payments ranging
15      from $100 to $500, and then collected ongoing monthly payments in another
16      amount, typically ranging from $50-$200. Defendants have collected a total of
17      approximately $773 to $7,000 for their debt relief services per consumer, the
18      majority of which consumers believe are going towards paying off their student
19      loan debt, but which are instead going to initial and monthly fees to Defendants.
20                  ANSWER: Deny.
21

22   36. Defendants are not federal loan servicers and despite their representations to
23      consumers, have not taken over or purchased consumers' student loans.
24                  ANSWER: Defendants admit the content of this paragraph except
25                  the claim that they have represented to consumers that they
26                  (Defendants) have “taken over or purchased consumers’ student
27                  loans.”
28

                                               17

                                             Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 18 of 30 Page ID #:2267




 1   37. In numerous instances, Defendants have failed to obtain the promised lower
 2      monthly payments. Rather, Defendants have placed consumers' student loan
 3      accounts into deferment or forbearance or enrolled consumers in a repayment
 4      plan with a zero dollar monthly repayment. In numerous instances, Defendants
 5      applied for zero dollar payment plans for consumers by providing false income
 6      or dependent information to consumers' servicers.
 7                ANSWER: Deny.
 8

 9   38. In numerous instances, Defendants failed to apply the majority, if any, of
10      consumers' payments to their loans. Many consumers report that Defendants
11      made no payments towards their student loans. Other consumers learned that
12      Defendants had only made one payment to their loans in over a year or several
13      years of participation.
14                ANSWER: Deny.
15

16   39. In some instances, when consumers confronted Defendants to find out what had
17      happened to the payments that had not been applied to their loans, Defendants
18      informed consumers that their entire payments had been collected as "handling"
19      or "management" fees.
20                ANSWER: Deny.
21

22              Defendants' Efforts to Perpetuate Their Unlawful Scheme
23   40. Defendants have engaged in additional tactics to string consumers along and
24      prevent consumers from learning of Defendants' scheme. For example, in
25      numerous instances, Defendants have obtained consumers' sign-in information
26      and changed consumers' contact information in their federal loan account files,
27      effectively hindering or entirely preventing consumers' loan servicers from
28      communicating with consumers.
                                              18

                                            Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 19 of 30 Page ID #:2268




 1                ANSWER: Deny.
 2

 3   41. Defendants have used virtual office addresses and commercial corporate
 4      registrations to obscure the location and identity of the entities and individuals
 5      responsible for their actions. Defendants also informed consumers who had
 6      enrolled with National Secure Processing that National Secure Processing had
 7      been purchased by Mission Hills Federal and, as a result, that consumers'
 8      accounts were being transferred to Mission Hills Federal. In fact, Mission Hills
 9      Federal has been operated by the same individual defendants.
10                ANSWER: Deny.
11

12   42. In some instances, when consumers have contacted Defendants to cancel their
13      enrollment in Defendants' program, Defendants have told consumers that they
14      could suffer adverse credit consequences if they cancel or that they would be
15      turned over to debt collectors. In many instances, Defendants have refused or
16      ignored requests for refunds by consumers.
17                ANSWER: Deny.
18

19   43. Consumers have often ended up owing more on their student loans after signing
20      up for Defendants' services based on interest that accrued while Defendants
21      failed to repay consumers' loans.
22                ANSWER: Defendant lacks information or knowledge sufficient to
23                form a belief as to the truth of the allegations in this paragraph.
24

25   44. Based on the facts and violations of law alleged in this Complaint, the FTC has
26      reason to believe that Defendants are violating or are about to violate laws
27      enforced by the Commission.
28                ANSWER: Deny.
                                               19

                                             Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 20 of 30 Page ID #:2269




 1                                      THE FTC ACT
 2   45. Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits "unfair or deceptive
 3      acts or practices in or affecting commerce."
 4                 ANSWER: This paragraph alleges purely legal conclusions to which
 5                 no response is necessary. To the extent that a response is deemed
 6                 necessary, the content of this paragraph is denied.
 7

 8   46. Misrepresentations or deceptive omissions of material fact constitute deceptive
 9      acts or practices prohibited by Section 5(a) of the FTC Act.
10                 ANSWER: This paragraph alleges purely legal conclusions to which
11                 no response is necessary. To the extent that a response is deemed
12                 necessary, the content of this paragraph is denied.
13

14                           VIOLATIONS OF THE FTC ACT
15                                          Count I
16                                Deceptive Representations
17   47. In numerous instances, in connection with the advertising, marketing,
18      promotion, offering for sale, or sale of student loan debt relief services,
19      Defendants have represented, directly or indirectly, expressly or by implication
20      that:
21         a. Consumers who purchase Defendants' debt relief services will be
22              enrolled in a repayment plan that will reduce their monthly payments to a
23              lower, specific amount or have their loan balances forgiven in whole or
24              in part;
25         b. Most or all of consumers' monthly payments to Defendants will be
26              applied toward consumers' student loans; or
27         c. Defendants will assume responsibility for the servicing of consumers'
28              student loans.
                                               20

                                             Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 21 of 30 Page ID #:2270




 1                ANSWER: Deny.
 2

 3   48. In truth and in fact, in numerous instances in which Defendants have made the
 4      representations set forth in Paragraph 47 of this Complaint, such representations
 5      were false or not substantiated at the time Defendants made them.
 6                ANSWER: Defendants deny both that the referenced representations
 7                were made, and that if they were made that they were false or not
 8                substantiated at the time that Defendants made them.
 9

10   49. Therefore, Defendants' representations as set forth in Paragraph 47 of this
11      Complaint are false or misleading and constitute deceptive acts or practices in
12      violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).
13                ANSWER: This paragraph alleges purely legal conclusions to which
14                no response is necessary. To the extent that a response is deemed
15                necessary, the content of this paragraph is denied.
16

17                      THE TELEMARKETING SALES RULE
18   50. Congress directed the FTC to prescribe rules prohibiting abusive and deceptive
19      telemarketing acts or practices pursuant to the Telemarketing Act, 15 U.S.C. §§
20      6101-6108. The FTC adopted the original TSR in 1995, extensively amended it
21      in 2003, and amended certain provisions thereafter. 16 C.F.R. Part 310.
22                ANSWER: This paragraph alleges purely legal conclusions to which
23                no response is necessary.
24

25   51. Defendants are "seller[s]" or "telemarketer[s]" engaged in "telemarketing" as
26      defined by the TSR, 16 C.F.R. § 310.2(dd), (ff), and (gg). A "seller" means any
27      person who, in connection with a telemarketing transaction, provides, offers to
28      provide, or arranges for others to provide goods or services to a customer in
                                                21

                                              Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 22 of 30 Page ID #:2271




 1      exchange for consideration. 16 C.F.R. § 310.2(dd). A "telemarketer" means any
 2      person who, in connection with telemarketing, initiates or receives telephone
 3      calls to or from a customer or donor. 16 C.F.R. § 310.2(ff). "Telemarketing"
 4      means a plan, program, or campaign which is conducted to induce the purchase
 5      of goods or services or a charitable contribution, by use of one or more
 6      telephones and which involves more than one interstate telephone call. 16
 7      C.F.R. § 310.2(gg).
 8                ANSWER: This paragraph alleges purely legal conclusions to which
 9                no response is necessary. To the extent that a response is deemed
10                necessary, the content of this paragraph is denied.
11

12   52. Defendants are sellers or telemarketers of "debt relief services" as defined by
13      the TSR, 16 C.F.R. § 310.2(o). Under the TSR, a "debt relief service" means
14      any program or service represented, directly or by implication, to renegotiate,
15      settle, or in any way alter the terms of payment or other terms of the debt
16      between a person and one or more unsecured creditors, including, but not
17      limited to, a reduction in the balance, interest rate, or fees owed by a person to
18      an unsecured creditor or debt collector. 16 C.F.R. § 310.2(0).
19                ANSWER: This paragraph alleges purely legal conclusions to which
20                no response is necessary. To the extent that a response is deemed
21                necessary, the content of this paragraph is denied.
22

23   53. The TSR prohibits sellers and telemarketers from requesting or receiving
24      payment of any fees or consideration for any debt relief service until and unless:
25         a. The seller or telemarketer has renegotiated, settled, reduced, or otherwise
26            altered the terms of at least one debt pursuant to a settlement agreement,
27            debt management plan, or other such valid contractual agreement
28            executed by the customer; and
                                               22

                                             Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 23 of 30 Page ID #:2272




 1         b. The customer has made at least one payment pursuant to that settlement
 2            agreement,, debt management plan, or other valid contractual agreement
 3            between the customer and the creditor; and
 4         c. To the extent that debts enrolled in a service are renegotiated, settled,
 5            reduced, or otherwise altered individually, the fee or consideration either:
 6                i. Bears the same proportional relationship to the total fee for
 7                   renegotiating, settling, reducing, or altering the terms of the entire
 8                   debt balance as the individual dept amount bears to the entire debt
 9                   amount. The individual debt amount and the entire debt amount are
10                   those owed at the time the debt was enrolled in the service; or
11               ii. Is a percentage of the amount saved as a result of the renegotiation,
12                   settlement, reduction, or alteration. The percentage charged cannot
13                   change from one individual debt to another. The amount saved is
14                   the difference between the amount owed at the time the debt was
15                   enrolled in the service and the amount actually paid to satisfy the
16                   debt. 16 C.F.R. § 310.4(a)(5)(i).
17               ANSWER: This paragraph alleges purely legal conclusions to which
18               no response is necessary. To the extent that a response is deemed
19               necessary, the content of this paragraph is denied.
20

21   54. The TSR prohibits sellers and telemarketers from misrepresenting directly or by
22      implication, any material aspect of any debt relief service, including, but not
23      limited to, the amount of money or the percentage of the debt amount that a
24      customer may save by using the service. 16 C.F.R. § 310.3(a)(2)(x).
25               ANSWER: This paragraph alleges purely legal conclusions to which
26               no response is necessary. To the extent that a response is deemed
27               necessary, the content of this paragraph is denied.
28

                                               23

                                             Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 24 of 30 Page ID #:2273




 1   55. Pursuant to Section 3(c) of the Telemarketing Act, 15 U.S.C. §6102(c), and
 2      Section 18(d)(3) of the FTC Act, 15 U.S.C. § 57a(d)(3), a violation of the TSR
 3      constitutes an unfair or deceptive act or practice in or affecting commerce, in
 4      violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).
 5                ANSWER: This paragraph alleges purely legal conclusions to which
 6                no response is necessary. To the extent that a response is deemed
 7                necessary, the content of this paragraph is denied.
 8

 9            VIOLATIONS OF THE TELEMARKETING SALES RULE
10                                         Count II
11                          Advance Fee for Debt Relief Services
12   56. In numerous instances, in connection with the telemarketing of student loan
13      debt relief services, Defendants have requested or received payment of a fee or
14      consideration for debt relief services before:
15         a. Defendants have renegotiated, settled, reduced, or otherwise altered the
16             terms of at least one debt pursuant to a settlement agreement, debt
17             management plan, or other such valid contractual agreement executed by
18             the customer; and
19         b. The customer has made at least one payment pursuant to that settlement
20             agreement, debt management plan, or other valid contractual agreement
21             between the customer and the creditor.
22                ANSWER: Deny.
23

24   57. Therefore, Defendants' acts or practices, as set forth in Paragraph 56 of this
25      Complaint violate Section 310.4(a)(5)(i) of the TSR, 16 C.F.R. §310.4(a)(5)(i).
26                ANSWER: This paragraph alleges purely legal conclusions to which
27                no response is necessary. To the extent that a response is deemed
28                necessary, the content of this paragraph is denied.
                                               24

                                             Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 25 of 30 Page ID #:2274




 1                                            Count III
 2                        Material Debt Relief Misrepresentations
 3   58. In numerous instances, in connection with the telemarketing of student loan
 4      debt relief services, Defendants have misrepresented, directly or indirectly,
 5      expressly or by implication, material aspects of their debt relief services,
 6      including, but not limited to that:
 7         a. Consumers who purchase Defendants' debt relief services will be
 8            enrolled in a repayment plan that will reduce their monthly payments to a
 9            lower, specific amount or have their loan balances forgiven in whole or
10            in part;
11         b. Most or all of consumers' monthly payments to Defendants will be
12            applied toward consumers' student loans; or
13         c. Defendants will assume responsibility for the servicing of consumers'
14            student loans.
15                ANSWER: Deny.
16

17   59. Defendants' acts and practices, as set forth in Paragraph 58 of this Complaint
18      violate Section 310.3(a)(2)(x) of the TSR, 16 C.F.R. § 310.3(a)(2)(x).
19                ANSWER: This paragraph alleges purely legal conclusions to which
20                no response is necessary. To the extent that an answer is required,
21                Defendants deny the content of this paragraph.
22

23                                 CONSUMER INJURY
24   60. Consumers are suffering, have suffered, and will continue to suffer substantial
25      injury as a result of Defendants' violations of the FTC Act and the TSR. In
26      addition, Defendants have been unjustly enriched as a result of their unlawful
27      acts or practices. Absent injunctive relief by this Court, Defendants are likely to
28

                                                 25

                                               Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 26 of 30 Page ID #:2275




 1      continue to injure consumers, reap unjust enrichment, and harm the public
 2      interest.
 3                  ANSWER: Defendants lack information or knowledge sufficient to
 4                  form a belief as to the truth of the allegations regarding consumer
 5                  suffering as alleged in the first sentence of this paragraph. That
 6                  notwithstanding, Defendants deny the content of this paragraph.
 7

 8                     THIS COURT'S POWER TO GRANT RELIEF
 9   61. Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant
10      injunctive and such other relief as the Court may deem appropriate to halt and
11      redress violations of any provision of law enforced by the FTC. The Court, in
12      the exercise of its equitable jurisdiction, may award ancillary relief, including
13      rescission or reformation of contracts, restitution, the refund of monies paid,
14      and the disgorgement of ill-gotten monies, to prevent and remedy any violation
15      of any provision of law enforced by the FTC.
16                  ANSWER: This paragraph alleges purely legal conclusions to which
17                  no response is necessary. To the extent that a response is deemed
18                  necessary, the content of this paragraph is denied.
19

20   62. Section 19 of the FTC Act, 15 U.S.C. § 57(b), Section 6(b) of the
21      Telemarketing Act, 15 U.S.C. § 6105(b) and Section 626 of the Omnibus Act
22      authorize this Court to grant such relief as the Court finds necessary to redress
23      injury to consumers resulting from Defendants' violations of the TSR, including
24      the rescission or reformation of contracts, and the refund of money.
25                  ANSWER: This paragraph alleges purely legal conclusions to which
26                  no response is necessary. To the extent that a response is deemed
27                  necessary, the content of this paragraph is denied.
28

                                                26

                                              Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 27 of 30 Page ID #:2276




 1   WHEREFORE, Defendants hereby demand that the Court deny Plaintiff’s claims;
 2   order that Plaintiff pay Claimants’ attorneys’ fees and costs pursuant to 28 U.S.C.
 3   § 2465(b)(1)(A); order that Plaintiff pay pre- and post-judgment interest on the
 4   defendant currency to Claimants pursuant to 28 U.S.C. §2465(b)(1)(B)–(C); and
 5   enter such additional relief as the Court deems just and proper.
 6

 7                             AFFIRMATIVE DEFENSES
 8                          FIRST AFFIRMATIVE DEFENSE
 9   Without admitting that any violation of any law, some or all of the allegedly
10   violative statements alleged in the Complaint, if such statements were made, were
11   not false or misleading statements of material fact, but were good faith sales
12   practices.
13

14                        SECOND AFFIRMATIVE DEFENSE
15   The Plaintiff has failed to demonstrate that any material representations of any
16   Defendants were likely to mislead customers acting reasonably under the
17   circumstances pursuant to Section 5 of the FTC Act, 15 U.S.C. § 45(a).
18

19                          THIRD AFFIRMATIVE DEFENSE
20   The Complaint fails to state a claim upon which relief can be granted under the
21   Telemarketing and Consumer Fraud and Abuse Act, 15 U.S.C. §§ 6101-6108, or
22   the Telemarketing Sales Rule, 16 C.F.R. Part 310, 322. The Plaintiff has failed to
23   demonstrate that any of the alleged conduct relates to "debt relief services."
24

25                        FOURTH AFFIRMATIVE DEFENSE
26   Any injury or harm to any individual consumer or to the public in general alleged
27   by the Plaintiff in the Complaint was caused by acts or omissions of a third-party
28   over which Defendants had no authority or control.
                                               27

                                             Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 28 of 30 Page ID #:2277




 1

 2                          FIFTH AFFIRMATIVE DEFENSE
 3   Without admitting any violations occurred, any alleged violations by Defendants,
 4   if any such violations occurred on their behalf, did not rise to the level of
 5   demonstrating the likelihood of repetition required to support injunctive relief
 6   against Defendants.
 7

 8                          SIXTH AFFIRMATIVE DEFENSE
 9   Any monetary relief should be offset by the benefit received by consumers, refunds
10   paid to consumers, and costs associated with the sale of services.
11

12                         SEVENTH AFFIRMATIVE DEFENSE
13   The individually named Defendants are not individually liable for the acts and/or
14   omissions set forth in the Complaint, as they lacked the requisite control, authority,
15   or knowledge necessary to establish personal liability.
16

17                         EIGHTH AFFIRMATIVE DEFENSE
18   Neither the Complaint nor the claims for relief alleged therein state a claim upon
19   which civil monetary penalties can be granted against Defendants. The Federal
20   Trade Commission relies upon the injunctive remedies available in § 13(b) as the
21   basis for imposing various kinds of monetary "equitable relief." However, the
22   United States Supreme Court in Kokesh v. SEC, 137 S. Ct. 1635 (2017)
23   unanimously held that disgorgement operates as a penalty. Id. at 1645. The FTC is
24   not authorized to obtain civil monetary penalties under Section 13(b) of the FTC
25   Act, which speaks only of injunctive relief and, at most, implies authority of courts
26   to order ancillary equitable relief. Disgorgement is not equitable, but rather
27   punitive in nature.
28

                                                28

                                              Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 29 of 30 Page ID #:2278




 1                          NINTH AFFIRMATIVE DEFENSE
 2   Neither the Complaint nor the claims for relief alleged therein state a claim upon
 3   which joint and several liability can be imposed upon any of the Defendants. The
 4   Complaint fails to allege sufficient facts to establish that the FTC has the authority
 5   to impose joint and several liability. Section 13(b) of the FTC Act, at best, speaks
 6   only of injunctive relief and only authorizes ancillary equitable relief. Joint and
 7   several liability is a legal damages construct concerned with compensating a
 8   plaintiff for the total sums of its losses; by definition, it goes beyond mere return of
 9   unjust gains in a defendant's possession. Thus, joint and several liability is not
10   equitable in nature.
11

12                          NINTH AFFIRMATIVE DEFENSE
13   The corporate Defendants are not a “common enterprise” but rather separate
14   businesses, and any wrongdoing found to have occurred by one of them should not
15   be applied to the others.
16

17                                 PRAYER FOR RELIEF
18   Defendants pray that Plaintiff should take nothing from its Complaint, that
19   judgment should be entered in Defendant’s favor, and award Defendant attorney
20   fees and costs and any such further relief that the court deems just and proper.
21

22                                     JURY DEMAND
23   Defendant demands trial by jury.
24

25   RESPECTFULLY SUBMITTED,
26

27   Robert Bare (SBN 271131)
     Bare Law
28   444 W. Ocean Blvd.
                                                29

                                              Answer
 Case 8:19-cv-01333-JVS-KES Document 56 Filed 08/08/19 Page 30 of 30 Page ID #:2279



     8th Floor,
 1   Long Beach, CA 90802
     Telephone: (310) 984-3670
 2   Fascimile: (310) 320-0102
     rbare@barelaw.com
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         30

                                       Answer
